         

Exhibit 10.1
Loan No. 68890396
DEPOSIT ACCOUNT PLEDGE AGREEMENT
(SPI Reserve Account Pledge)
     THIS DEPOSIT ACCOUNT PLEDGE AGREEMENT (this “Agreement”), dated June 22,
2010, is entered into between Solar Power, Inc., a California corporation
(“Grantor”) and Umpqua Bank, an Oregon corporation (“Lender”). For valuable
consideration, Grantor grants to Lender a security interest in the Collateral to
secure the Indebtedness of Solar Tax Partners 1, LLC, a California limited
liability company (“Borrower”) and agrees that Lender shall have the rights
stated in this Agreement with respect to the Collateral, in addition to all
other rights which Lender may have under the Loan Documents or by law.
     DEFINITIONS. The following words shall have the following meanings when
used in this Agreement. Terms not otherwise defined in this Agreement or in the
Loan Agreement shall have the meanings attributed to such terms in the Uniform
Commercial Code. All references to dollar amounts shall mean amounts in lawful
money of the United States of America.
     Collateral. The word “Collateral” means the following described property of
Grantor, whether now owned or hereafter acquired, whether now existing or
hereafter arising, and wherever located: Umpqua Bank deposit account
No. 991976481, established in the name of Grantor (the “Deposit Account”). The
Deposit Account is the “SPI Reserve Account” as such term is defined in the Loan
Agreement. Grantor acknowledges that the Deposit Account is a “blocked” account
and that the funds therein are available only to Lender for application to the
Indebtedness as and when permitted by the Loan Documents.
     In addition, the word “Collateral” includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:
     (a) All increases, and additions to and all replacements of and
substitutions for the Collateral.
     (b) All products and produce of the Collateral, including but not limited
to interest.
     (c) All accounts, general intangibles, instruments, rents, monies,
payments, and all other rights, arising out of a sale, lease, or other
disposition of any of the Collateral.
     (d) All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section.
     (e) All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor’s right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.
     Event of Default. The words “Event of Default” mean and include without
limitation any of the Events of Default set forth in any of the Loan Documents.
Deposit Account Pledge Agreement
(SPI)

1



--------------------------------------------------------------------------------



 



Loan No. 68890396
     Indebtedness. The word “Indebtedness” means the indebtedness evidenced by
the Note, including all principal and interest, together with all other
indebtedness and costs and expenses for which Borrower is responsible under the
Loan Documents. In addition, the word “Indebtedness” includes all other
obligations, debts and liabilities, plus interest thereon, of Borrower to
Lender, as well as all claims by Lender against Borrower whether existing now or
later; whether they are voluntary or involuntary, due or not due, direct or
indirect, absolute or contingent, liquidated or unliquidated; whether Borrower
may be liable individually or jointly with others; whether Borrower may be
obligated as guarantor, surety, accommodation party or otherwise; whether
recovery upon such indebtedness may be or hereafter may become barred by any
statute of limitations; and whether such indebtedness may be or hereafter may
become otherwise unenforceable.
     Note. The word “Note” means that certain Promissory Note of even date
herewith, executed by Borrower in favor of Lender, in the principal amount of
Nine Million Nine Hundred Fifty Thousand and 00/100 Dollars ($9,950,000.00).
     Loan Agreement. The words “Loan Agreement” mean that certain Loan Agreement
executed by Borrower and Lender of even date herewith, with respect to the Note
and the Indebtedness.
     Loan Documents. The words “Loan Documents” means all documents evidencing,
securing, or executed in connection with the Indebtedness, whether now or
hereafter existing, including but not limited to the Loan Agreement, the Note,
the Security Documents and this Agreement, each as they may be modified,
amended, extended, renewed, superseded or substituted from time to time.
     Uniform Commercial Code. The words “Uniform Commercial Code” shall mean the
California Uniform Commercial Code, as it may be amended from time to time.
     OBLIGATIONS OF GRANTOR. Grantor warrants and covenants to Lender as
follows:
Perfection of Security Interest. Grantor agrees to take whatever actions are
requested by Lender to create, perfect and continue Lender’s security interest
in the Collateral, including but not limited to execution of signature cards,
deposit account agreements and similar documents. Upon request of Lender,
Grantor will deliver to Lender any and all of the documents evidencing or
constituting the Collateral, and Grantor will note Lender’s interest upon any
and all chattel paper if not delivered to Lender for possession by Lender.
Grantor hereby appoints Lender as its irrevocable attorney-in-fact for the
purpose of executing any documents necessary to create, perfect or continue the
security interest granted in this Agreement. Lender may at any time, and without
further authorization from Grantor, file a carbon, photographic or other
reproduction of any financing statement or of this Agreement for use as a
financing statement. Grantor will reimburse Lender for all expenses for the
perfection and the continuation of the perfection of Lender’s security interest
in the Collateral. Grantor promptly will notify Lender before any change in
Grantor’s name, including any change to any assumed business names of Grantor.
This
Deposit Account Pledge Agreement
(SPI)

2



--------------------------------------------------------------------------------



 



Loan No. 68890396
is a continuing agreement and will continue in effect until the Indebtedness is
indefeasibly paid and performed in full; provided, however that: if (1) Borrower
has achieved a Debt Service Coverage Ratio of not less than 1.20:1.00 as of the
end of the Fourth Loan Year and the Fifth Loan Year, or if Borrower achieves a
Debt Service Coverage Ratio of not less than 1.20:1.00 as of the end of each of
two subsequent and consecutive Loan Years beginning with the Sixth Loan Year,
and (2) at that time the Debt Service Reserve Account is fully funded in the
amount of $700,000, or more, then the Lender will release its security interest
in the SPI Reserve Account.
     No Violation. The execution and delivery of this Agreement will not violate
any law or agreement governing Grantor or to which Grantor is a party, and its
articles of incorporation and bylaws do not prohibit any term or condition of
this Agreement.
     Transactions Involving Collateral. Grantor shall not sell, offer to sell,
or otherwise transfer or dispose of the Collateral. Grantor shall not pledge,
mortgage, encumber or otherwise permit the Collateral to be subject to any lien,
security interest, encumbrance, or charge, other than the security interest
provided for in this Agreement, without the prior written consent of Lender.
This includes security interests even if junior in right to the security
interests granted under this Agreement.
     Title. Grantor represents and warrants to Lender that it holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement. No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented, and Grantor has not entered into any control agreement
with any other creditor concerning the Deposit Account. Grantor shall defend
Lender’s rights in the Collateral against the claims and demands of all other
persons.
     Liens. Grantor will pay when due all taxes, assessments and liens upon the
Collateral. Grantor may withhold any such payment or may elect to contest any
lien if Grantor is in good faith conducting an appropriate proceeding to contest
the obligation to pay and so long as Lender’s interest in the Collateral is not
jeopardized in Lender’s sole opinion. If the Collateral is subjected to a lien
which is not discharged within fifteen (15) days, Grantor shall deposit with
Lender cash, a sufficient corporate surety bond, or other security satisfactory
to Lender in an amount adequate to provide for the discharge of the lien plus
any interest, costs, attorneys’ fees or other charges that could accrue as a
result of any lien on the Collateral. In any contest Grantor shall defend itself
and Lender, and shall satisfy any final adverse judgment before enforcement
against the Collateral. Grantor shall name Lender as an additional obligee under
any surety bond furnished in the contest proceedings.
     Compliance with Governmental Requirements. Grantor shall comply promptly
with all laws, ordinances, rules and regulations of all governmental
authorities, now or hereafter in effect, applicable to the ownership,
production, disposition, or use of the Collateral. Grantor may contest in good
faith any such law, ordinance or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Lender’s interest in the
Collateral, in Lender’s opinion, is not jeopardized.
Deposit Account Pledge Agreement
(SPI)

3



--------------------------------------------------------------------------------



 



Loan No. 68890396
     EXPENDITURES BY LENDER. If not discharged or paid when due, Lender may (but
shall not be obligated to) discharge or pay any amounts required to be
discharged or paid by Grantor under this Agreement, including without limitation
all taxes, liens, security interests, encumbrances, and other claims, at any
time levied or placed on the Collateral. Lender also may (but shall not be
obligated to) pay all costs for insuring, maintaining and preserving the
Collateral. All such expenditures incurred or paid by Lender for such purposes
will then bear interest at the rate charged under the Note from the date
incurred or paid by Lender to the date of repayment by Grantor. All such
expenses shall become a part of the Indebtedness and, at Lender’s option, will:
(a) be payable on demand; (b) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either: (i) the remaining term of the Note; or (ii) be treated as a
balloon payment which will be due and payable at the Note’s maturity. This
Agreement also will secure payment of these amounts. Such right shall be in
addition to all other rights and remedies to which Lender may be entitled upon
the occurrence of an Event of Default.
     CONSENTS OF GRANTOR: The Grantor hereby unconditionally consents and agrees
that, without notice to or further assent from the Grantor:
          (a) the principal amount of the Indebtedness may be increased or
decreased and additional Indebtedness or obligations of the Borrower under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;
          (b) the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Indebtedness or any fee or other amount payable related to
the Indebtedness or under such Loan Document, by an amendment, modification or
renewal of any Loan Document or otherwise;
          (c) the time for the Borrower’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the Lender
may deem proper;
          (d) the Lender may discharge or release, in whole or in part, any
other grantor of security for the Indebtedness, or any Guarantor or other Person
liable for the payment and performance of all or any part of the Indebtedness,
and may permit or consent to any such action or any result of such action, and
shall not be obligated to demand or enforce payment upon any of the collateral
for the Indebtedness, nor shall the Lender be liable to the Grantor for any
failure to collect or enforce payment or performance of the Indebtedness from
any Guarantor or Person or to realize on the collateral therefor;
          (e) in addition to the collateral encumbered by the Security
Documents, the Lender may take and hold other security (legal or equitable) of
any kind, at any time, as collateral for the Indebtedness, and may, from time to
time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such security and may permit
Deposit Account Pledge Agreement
(SPI)

4



--------------------------------------------------------------------------------



 



Loan No. 68890396
or consent to any such action or the result of any such action, and may apply
such security and direct the order or manner of sale thereof;
          (f) the Lender may request and accept other guaranties of the
Indebtedness and any other obligations or liabilities of the Borrower to the
Lender and may, from time to time, in whole or in part, surrender, release,
subordinate, modify, waive, rescind, compromise or extend any such guaranty and
may permit or consent to any such action or the result of any such action; and
          (g) the Lender may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Indebtedness and any power of sale) granted by
any Loan Document or Security Document or agreement, or otherwise available to
the Lender, with respect to the Indebtedness, any of the collateral or other
security for any or all of the Indebtedness, even if the exercise of such right,
remedy, power or privilege affects or eliminates any right of subrogation or any
other right of the Grantor against the Borrower;
     all as the Lender may deem advisable, and all without impairing, abridging,
releasing or affecting this Agreement.
     GRANTOR WAIVERS.
          (a) Grantor waives and agrees not to assert:
               (i) any right to require the Lender to marshal assets in favor of
the Borrower, the Grantor, any Guarantor or any other Person, to proceed against
the Borrower, any other grantor of collateral for the Indebtedness or any
Guarantor or other Person, to proceed against or exhaust any of the collateral
or any other security held for the Indebtedness, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the collateral or any other collateral or security for the
Indebtedness or comply with any other provisions of §9504 of the Uniform
Commercial Code (or any equivalent provision of any other applicable law) or to
pursue any other right, remedy, power or privilege of the Lender whatsoever;
               (ii) the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Indebtedness;
               (iii) any defense arising by reason of any lack of corporate or
other authority or any other defense of the Borrower, the Grantor, any
Guarantor, or any other Person;
               (iv) any defense based upon the Lender or Trustee’s errors or
omissions in the administration of the Indebtedness;
               (v) any rights to set-offs and counterclaims;
Deposit Account Pledge Agreement
(SPI)

5



--------------------------------------------------------------------------------



 



Loan No. 68890396
               (vi) (A) the Grantor’s rights of subrogation, reimbursement,
indemnification, and contribution and (B) any other rights and defenses that are
or may become available to the Grantor by reason of California Civil Code
Sections 2787 to 2855, inclusive;
               (vii) any rights or defenses the Grantor may have in respect of
its obligations as a grantor of collateral for the Indebtedness, a guarantor or
other surety by reason of any election of remedies by the creditor;
               (viii) any rights or defenses Grantor may have because the Loan
obligation is secured by real property or an estate for years. These rights or
defenses include, but are not limited to, any rights or defenses that are based
upon directly or indirectly, the application of Section 580a, 580b, 580d or 726
of the California Code of Civil Procedure to the Loan;
               (ix) any rights or defenses that Grantor may have because the
Loan is secured by real property. This means, among other things: (A) Lender may
collect from Grantor without first foreclosing on any real or personal property
collateral pledged by Borrower; and (B) If Lender forecloses on any real
property collateral pledged by Borrower: (1) The amount of the Indebtedness may
be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price; and
(2) Lender may collect from Grantor even if Lender or Trustee, by foreclosing on
the real property collateral, has destroyed any right Grantor may have to
collect from Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Grantor may have because the Borrower’s debt is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure;
               (x) any rights or defenses arising out of an election of remedies
by the creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for the Indebtedness has destroyed the
Grantor’s rights of subrogation and reimbursement against the principal by the
operation of California Code of Civil Procedure Section 580d or otherwise; and
               (xi) without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, or which may conflict with the terms of this Agreement.
          (b) The Grantor waives any and all notice of the acceptance of this
Agreement, and any and all notice of the creation, renewal, modification,
extension or accrual of the Indebtedness, or the reliance by the Lender upon
this Agreement, or the exercise of any right, power or privilege hereunder. The
Indebtedness shall conclusively be deemed to have been created, contracted,
incurred and permitted to exist in reliance upon this Agreement. The Grantor
waives promptness, diligence, presentment, protest, demand for payment, notice
of default, dishonor or nonpayment and all other notices to or upon the
Borrower, the Grantor or any guarantor or other person with respect to the
Indebtedness.
Deposit Account Pledge Agreement
(SPI)

6



--------------------------------------------------------------------------------



 



Loan No. 68890396
          (c) The obligations of the Grantor hereunder are independent of and
separate from the obligations of the Borrower, and any other guarantor and upon
the occurrence and during the continuance of any Event of Default, a separate
action or actions may be taken or brought against the Grantor to foreclose this
Agreement, whether or not the Borrower or any Guarantor or any other grantor of
collateral for the Indebtedness is joined therein or a separate action or
actions are brought against the Borrower , any Guarantor, or any other Grantor.
          (d) The Grantor shall not have any right to require the Lender to
obtain or disclose any information with respect to: (i) the financial condition
or character of the Borrower or the ability of the Borrower to pay and perform
the Indebtedness; (ii) the Indebtedness; (iii) the collateral or other security
for any or all of the Indebtedness; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Indebtedness; (v) any action or
inaction on the part of the Lender or any other Person; or (vi) any other
matter, fact or occurrence whatsoever.
          (e) The Grantor shall not have, shall not directly or indirectly
exercise, and hereby subordinates to the rights of Lender and Borrower, (i) any
rights that it may acquire by way of subrogation under this Agreement, by any
payment hereunder or otherwise, (ii) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Agreement, and (iii) any other right which it might otherwise have or acquire
(in any way whatsoever) which could entitle it at any time to share or
participate in any right, remedy or security of the Lender as against the
Borrower, other Grantor, or any guarantor, whether in connection with any of the
Loan Documents or otherwise. If any amount shall be paid to the Grantor on
account of the foregoing rights at any time when all the Indebtedness shall not
have been paid in full, such amount shall be held in trust for the benefit of
the Lender and shall forthwith be paid to the Lender to be credited and applied
to the Indebtedness, whether matured or unmatured, in accordance with the terms
of the Loan Documents.
     EVENTS OF DEFAULT. The occurrence of any of the following shall constitute
an event of default hereunder (“Event of Default”):
          (a) If any representation or warranty of Grantor contained in this
Assignment is found to be untrue or misleading in any material respect;
          (b) If Grantor shall fail to pay when due or to observe or perform any
other material obligation, term covenant, condition, representation, or warranty
contained in the PBI Agreement subject to any applicable notice and cure
periods; and
          (c) The occurrence of any Event of Default under the Loan Agreement,
or any of the Loan Documents.
Upon the occurrence of any Event of Default hereunder, Assignee may take any
action Assignee may deem necessary to protect its security, and may exercise any
of its rights or remedies set forth in the Loan Documents, or otherwise
available at law or in equity. All such rights and remedies of Assignee shall be
cumulative.
Deposit Account Pledge Agreement
(SPI)

7



--------------------------------------------------------------------------------



 



Loan No. 68890396
     RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the California Uniform Commercial Code. In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:
     Appoint Receiver. To the extent permitted by applicable law, Lender shall
have the following rights and remedies regarding the appointment of a receiver:
(a) Lender may have a receiver appointed as a matter of right; (b) the receiver
may be an employee of Lender and may serve without bond; and (c) all fees of the
receiver and his or her attorney shall become part of the Indebtedness secured
by this Agreement and shall be payable on demand, with interest at the Note rate
from date of expenditure until repaid.
     Collect Revenues, Apply Accounts. Lender, either itself or through a
receiver, may collect the payments, rents, income, and revenues from the
Collateral, including but not limited to interest. Lender may at any time in its
discretion transfer any Collateral into its own name or that of its nominee and
receive the payments, rents, income, and revenues therefrom and hold the same as
security for the Indebtedness or apply it to payment of the Indebtedness in such
order of preference as Lender may determine. If the Collateral is applied to the
Indebtedness, the amount applied shall be the principal balance of the Deposit
Account and all accrued interest not previously paid to Grantor, less any
penalties for early withdrawal or similar changes. Insofar as the Collateral
consists of accounts, general intangibles, insurance policies, instruments,
chattel paper, choses in action, or similar property, Lender may demand,
collect, receipt for, settle, compromise, adjust, sue for, foreclose, or realize
on the Collateral as Lender may determine, whether or not Indebtedness or
Collateral is then due. For these purposes, Lender may, on behalf of and in the
name of Grantor, receive, open and dispose of mail addressed to Grantor; change
any address to which mail and payments are to be sent; and endorse notes,
checks, drafts, money orders, documents of title, instruments and items
pertaining to payment, shipment, or storage of any Collateral.
     Obtain Deficiency. If Lender chooses to sell or realize on any or all of
the Collateral, Lender may obtain a judgment against Borrower for any deficiency
remaining on the Indebtedness due to Lender after application of all amounts
received from the exercise of the rights provided in this Agreement.
     Other Rights and Remedies. Lender shall have all the rights and remedies of
a secured creditor under the provisions of the Uniform Commercial Code, as may
be amended from time to time. In addition, Lender shall have and may exercise
any or all other rights and remedies it may have available at law, in equity, or
otherwise.
     Cumulative Remedies. All of Lender’s rights and remedies, whether evidenced
by this Agreement or by any other writing, shall be cumulative and may be
exercised singularly or concurrently. Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Grantor under this
Agreement, after Grantor’s failure to perform, shall not affect Lender’s right
to declare a default and to exercise its remedies.
Deposit Account Pledge Agreement
(SPI)

8



--------------------------------------------------------------------------------



 



Loan No. 68890396
     MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part
of this Agreement:
     Amendments. This Agreement, together with any Loan Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement. No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.
     Applicable Law. This Agreement has been delivered to Lender and accepted by
Lender in the State of California. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.
     Attorneys’ Fees; Expenses. Grantor agrees to pay upon demand all of
Lender’s reasonable costs and expenses, including attorneys’ fees and Lender’s
legal expenses, incurred in connection with the enforcement of this Agreement
outside of a judicial or quasi-judicial proceeding. Lender may pay someone else
to help enforce this Agreement in that manner and Grantor shall pay the costs
and expenses of such enforcement. In the event of any action, proceeding, or
arbitration arising out of or in connection with this Agreement, whether or not
pursued to judgment, the prevailing party shall be entitled, in addition to all
other relief, to recover its costs and reasonable attorneys’ fees, including
those incurred in any case, action, proceeding or claim under the Federal
Bankruptcy Code or any successor statute. Costs and expenses include attorneys’
fees, legal expenses, expert witness and consulting fees whether or not there is
a lawsuit, including attorneys’ fees, costs and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, or post-judgment collection services or proceedings.
     Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
     Notices. Any notice to be given or other document to be delivered by any
party to the other or others hereunder, may be delivered in person to an officer
of any party, or transmitted via facsimile with receipt confirmed by telephone,
or by Federal Express or other similar overnight delivery service, overnight
charges prepaid, and addressed to the party for whom intended, as follows:
Deposit Account Pledge Agreement
(SPI)

9



--------------------------------------------------------------------------------



 



Loan No. 68890396

         
To Lender:
      Umpqua Bank
Attn: Ed Jensen
One Capitol Mall, Suite 600
Sacramento, CA 95814
Facsimile: (916) 556-1570
 
            with a copy to:
 
       
 
      Kraft Opich, LLP
7509 Madison Avenue, Suite 111
Citrus Heights, CA 95610
Attention: Martha Evensen Opich
Facsimile: (916) 880-3045
 
       
To Grantor:
      Solar Power, Inc.
1115 Orlando Avenue
Roseville, CA 95661
Facsimile: (916) 721-0478
 
            with a copy to:
 
       
 
      Weintraub Genshlea Chediak
400 Capitol Mall, 11th Floor
Sacramento, CA 95814
Attn: David Adams
Facsimile: (916) 446-1611

     Power of Attorney. Grantor hereby appoints Lender as its true and lawful
attorney-in-fact, irrevocably, with full power of substitution to do the
following: (a) to demand, collect, receive receipt for, sue and recover all sums
of money or other property which may now or hereafter become due, owing or
payable from the Collateral; (b) to execute, sign and endorse any and all
claims, instruments, receipts, checks, drafts or warrants issued in payment for
the Collateral; (c) to settle or compromise any and all claims arising under the
Collateral, and, in the place and stead of Grantor, to execute and deliver its
release and settlement for the claim; and (d) to file any claim or claims or to
take any action or institute or take part in any proceedings, either in its own
name or in the name of Grantor, or otherwise, which in the discretion of Lender
may seem to be necessary or advisable. This power is given as security for the
Indebtedness, and the authority hereby conferred is and shall be irrevocable and
shall remain in full force and effect until renounced by Lender.
     Preference Payments. Any monies Lender pays because of an asserted
preference claim in Grantor’s or Borrower’s bankruptcy will become a part of the
Indebtedness and, at Lender’s option, shall be payable by Grantor or Borrower as
provided above in the “Expenditures By Lender” paragraph.
Deposit Account Pledge Agreement
(SPI)

10



--------------------------------------------------------------------------------



 



Loan No. 68890396
     Severability. If a court of competent jurisdiction finds any provision of
this Agreement to be invalid or unenforceable as to any person or circumstance,
such finding shall not render that provision invalid or unenforceable as to any
other persons or circumstances. If feasible, any such offending provision shall
be deemed to be modified to be within the limits of enforceability or validity;
however, if the offending provision cannot be so modified, it shall be stricken
and all other provisions of this Agreement in all other respects shall remain
valid and enforceable.
     Successor Interests. Subject to the limitations set forth above on transfer
of the Collateral, this Agreement shall be binding upon and inure to the benefit
of the parties, their successors and assigns.
     Waiver. Lender shall not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by Lender. No delay
or omission on the part of Lender in exercising any right shall operate as a
waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.
     Waiver of Co-obligor’s Rights. If more than one person is obligated for the
Indebtedness, Grantor irrevocably waives, disclaims and relinquishes all claims
against such other person which Grantor has or would otherwise have by virtue of
payment of the Indebtedness or any part thereof specifically including but not
limited to all rights of indemnity, contribution or exoneration.
     Jury Trial Waiver. Grantor waives any right to trial by jury with respect
to any action or proceeding brought by Borrower, Lender, or any other Person
relating to the Loan, the Loan Documents, this Agreement or any understandings
or prior dealings between the parties.
GRANTOR AGREES THAT THIS AGREEMENT CONSTITUTES A WRITTEN CONSENT TO WAIVER OF
TRIAL BY JURY PURSUANT TO THE PROVISIONS OF CODE OF CIVIL PROCEDURE § 631 AND
GRANTOR DOES CONSTITUTE AND APPOINT LENDER ITS TRUE AND LAWFUL ATTORNEY-IN-FACT
(THE APPOINTMENT BEING COUPLED WITH AN INTEREST) AND GRANTOR DOES AUTHORIZE AND
EMPOWER ASSIGNEE, IN THE NAME, PLACE, AND STEAD OF GRANTOR, TO FILE THIS LOAN
AGREEMENT WITH THE CLERK OR JUDGE OF ANY COURT OF COMPETENT JURISDICTION AS A
STATUTORY WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY.
Initials:                      [Insert initials of parties].
Deposit Account Pledge Agreement
(SPI)

11



--------------------------------------------------------------------------------



 



Lone No. 68890396
     Judicial Reference Provision: In the event the Jury Trial Waiver set forth
above is not enforceable, the parties elect to proceed under this Judicial
Reference Provision.
     (a) With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to the Loan or this Agreement or any other document, instrument
or agreement between the undersigned parties (collectively in this Section, the
“Bank Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Bank
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court").
     (b) The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
     (c) The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
     (d) The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.
     (e) The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever. Unless
Deposit Account Pledge Agreement
(SPI)

12



--------------------------------------------------------------------------------



 



Lone No. 68890396
otherwise ordered based upon good cause shown, no party shall be entitled to
“priority” in conducting discovery, depositions may be taken by either party
upon seven (7) days written notice, and all other discovery shall be responded
to within fifteen (15) days after service. All disputes relating to discovery
which cannot be resolved by the parties shall be submitted to the referee whose
decision shall be final and binding.
     (f) Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
     (g) The referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California. The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding. The referee shall be empowered
to enter equitable as well as legal relief, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
court proceeding, including without limitation motions for summary judgment or
summary adjudication. The referee shall issue a decision at the close of the
reference proceeding, which disposes of all claims of the parties that are the
subject of the reference. Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive. The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.
     (h) If the enabling legislation, which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
     (i) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL
Deposit Account Pledge Agreement
(SPI)

13



--------------------------------------------------------------------------------



 



Lone No. 68890396
BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY
RELATED TO, THE LOAN OR THIS AGREEMENT, OR THE OTHER BANK DOCUMENTS.
     Initials:                      [Insert initials of parties].
     USA Patriot Act Notice. Lender hereby notifies Grantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Grantor, which information includes the name and
address of Grantor and other information that will allow Lender to identify
Grantor in accordance with the Act.
[Signatures Follow on Next Page(s)]
Deposit Account Pledge Agreement
(SPI)

14



--------------------------------------------------------------------------------



 



Lone No. 68890396
     Whereupon, this Deposit Account Pledge Agreement is entered into as of the
date first above written
GRANTOR:
Solar Power, Inc.,
a California corporation

                  By:   /s/ Stephen C. Kircher        Its:  CEO            

LENDER:
Umpqua Bank, an Oregon corporation

                  By:   /s/ Ed Jensen        Ed Jensen        Senior Vice
President   

 